PER CURIAM.
*414Kenneth Vaughn ("Movant") appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant also appeals the denial of his motion to disqualify the judge presiding over his Rule 24.035 proceeding. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The motion court's decisions are affirmed under Rule 84.16(b).